Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Amendment filed on 01/12/21 has been received and entered. Application No. 15/267,405 of claims 3, 15, and 25-26 have been canceled.  Claims 1, 2, 4-14, and 16-24 are now pending.  

Response to Amendments
Applicant’s amendments and arguments did not overcome the previous, 35 USC 103 rejections.
This action is made final.

Response to Arguments
I)	Applicant's arguments with respect to 35 USC § 103 rejections of claims 1, 2, 4-14, and 16-24 have been fully considered but they are not persuasive. Applicant made the following arguments:
II)	Regarding claims 1 and 13, Applicant argues “With regard to claim 1, Danilevsky in view of Kamvar, Markus and Moore does not teach or suggest updating a relative size and distance of the ranked object nodes and features nodes on a display device, relative to the anchor nodes, based on user input. For at least this reason, Applicant asserts that claim 1 is patentable. With regard to independent claim 13, Applicant 
Examiner respectfully disagrees. Markus teaches in paragraph [0053] updating data entered by the invitee while Figure 5 and paragraphs [0065]-[0066], [0109] teach graphical display of social-network member.  Furthermore, paragraphs [0081]-[0082] of Markus teaches ranking searched records in an order of relevance.  Therefore the combination of Danilevsky, Kamvar, Markus, and Moore discloses the claimed limitations. In response to Applicant's arguments, 37 CFR § 1.11 l(c) requires applicant to "clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections." In this case, applicant has failed to clearly point out patentable novelty and failed to show how the amendment avoids the combination of references applied against the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 


Claims 1, 2, 4-14 and 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Danilevsky et al. (U.S. PGPub 2014/0207791; hereinafter “Danilevsky”) in view of Kamvar et al. (U.S. PGPub 2005/0033742; hereinafter “Kamvar”) and further in view of Markus et al. (U.S. PGPub 2008/0228746; hereinafter “Markus”) and further in view of Moore et al. (U.S. PGPub 2012/0158639; hereinafter “Moore”).

As per claims 1 and 13, Danilevsky discloses a system and a computer-implemented method for processing electronic information, the system comprising:
a processor configured to: (See Fig. 8, wherein a processor is disclosed, also See para. 67, wherein one or more processors is disclosed; as taught by Danilevsky.)
determine a set of unique features from a collection of electronic objects; (See para. 47, wherein method of placing an ad based on unique features of a specific webpage and/or specific user is disclosed; as taught by Danilevsky.)
construct a graph in which each electronic object is represented as an object node and each unique feature is represented as a feature node and where each object node is interconnected by a weighted edge to at least one feature node; (See para. 22, wherein a graph learning technique in which “to identify features associated with a given advertisement an iterative probabilistic graph learning technique can be used. A feature dataset can be collected and transformed into an information network ( e.g., a star schema) that respects feature type differences yet maintains correlation between features…” is disclosed, also See Fig. 2, para. 25, wherein a star schema is disclosed in which “each advertisement can be considered a central feature, and/or a label feature in a classification problem. The links (or edges) define a relationship between the central feature and various features at the edges using a mathematical metric”, also See para. 26, wherein mathematical metric is disclosed, also See Figs. 6-7, paras. 53 and 56, wherein a weight for each edge is disclosed; as taught by Danilevsky.)
However, Danilevsky fails to disclose construct a weighted adjacency matrix using the graph; determine a vector to represent a set of anchor nodes in the graph; and, compute scores for the object nodes and the feature nodes of the graph using the vector representing the set of anchor nodes and the weighted adjacency matrix.
On the other hand, Kamvar teaches construct a weighted adjacency matrix using the graph; (See Figs. 1-2, para. 20, wherein link matrix in which “the directed graph for a linked database of N nodes has an associated NxN link matrix A representing the link structure of the directed graph. The value of an element aij of A represents a weight for the link from node i to node j…” is disclosed; as taught by Kamvar.)
determine a vector to represent a set of anchor nodes in the graph; (See Fig. 1, paras. 17 and 20, wherein a parent of node (analogous to anchor node) is disclosed, also See par. 24, wherein link vector from “the local link matrix of one block considered in isolation from the other blocks…” is disclosed; as taught by Kamvar.)
 (See para. 24, wherein rank values or score are disclosed in which “the result of this localized ranking of nodes in a subset of nodes is a local rank vector whose components are local rank values (or scores) for the nodes in the subset. When performed for all K blocks in the database, the result is a set of K local rank vectors x1, . .. ,xK corresponding to the K blocks. The localized ranking may be any technique for ranking nodes of a linked database, including link-based methods such as finding the principal eigenvector of the link matrix, performing a singular value decomposition of the link matrix…”; as taught by Kamvar.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Kamvar teachings in the Danilevsky system. Skilled artisan would have been motivated to incorporate ranking nodes in directed graphs taught by Kamvar in the Danilevsky system in information network framework for feature selection field.  In addition, both of the references (Danilevsky and Kamvar) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as ranking system.  This close relation between both of the references highly suggests an expectation of success. 
However, the combination of Danilevsky and Kamvar fails to disclose display the ranked object nodes and feature nodes, and the set of anchor nodes, on a display device, the ranked object nodes and feature nodes being graphically displayed, in relative visible relation to the anchor nodes on the display device, based on the 
On the other hand, Markus teaches disclose display the ranked object nodes and feature nodes, and the set of anchor nodes, on a display device, the ranked object nodes and feature nodes being graphically displayed, in relative visible relation to the anchor nodes on the display device, based on the computed scores; (See Fig. 5, paras. 65-66 and 109, wherein graphical display of social-network member is disclosed, also See paras. 81-82, wherein ranking searched records in an order of relevance is disclosed, also See Figs. 12 and 13, paras. 101-103, wherein a PCN of a search indicator is disclosed; as taught by Markus.)
receive user input representing a selection of one or more of the displayed nodes using the display device; (See Fig. 2, para. 47, wherein input data identifying the physician is disclosed; as taught by Markus.)
and update the relative visible relation of the displayed objects nodes and feature nodes, relative to the anchor nodes on the display device, based on the user input. (See para. 53, wherein updating data entered by the invitee is disclosed, also See para. 124, ranking databases based on information respect to relationships between databases is disclosed; as taught by Markus.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Markus teachings in the combination of Danilevsky and Kamvar system. Skilled artisan 
However, the combination of Danilevsky, Kamvar, and Markus fails to disclose wherein the processor is configured to update the relative visible relation of the displayed object nodes and feature nodes, relative to the anchor nodes on the display device, by, updating a relative size of the ranked object nodes and features nodes, relative to the anchor nodes, that are graphically displayed on the display device, and updating a relative distance of the ranked object nodes and features nodes, relative to the anchor nodes, that are graphically displayed on the display device.
On the other hand, Moore teaches wherein the processor is configured to update the relative visible relation of the displayed object nodes and feature nodes, relative to the anchor nodes on the display device, by, updating a relative size of the ranked object nodes and features nodes, relative to the anchor nodes, that are graphically displayed on the display device, and updating a relative distance of the ranked object nodes and features nodes, relative to the anchor nodes, that are graphically displayed on the display device. (See paras. 5 and 8-9, wherein calculating distance of path from the query node (analogous to anchor node) of interest to a plurality of other nodes in which “assuming a metric regarding the acquired graph, specifying a query node of interest on the obtained graph, calculating a shortest-path distance from the query node of interest to a plurality of other nodes on the acquired graph, obtaining a ranked list of nodes based on the calculated shortest-path distance, and displaying for a user the retrieved information [0005]” is disclosed, also See paras. 28-34, wherein distance measure from query nodes to all other nodes is disclosed, also See paras. 34 and 49, wherein query nodes sizes are disclosed; as taught by Moore.)
Therefore, it would have been obvious to a person of ordinary skill in the computer art before the effective filing date of the claimed invention to incorporate the Moore teachings in the combination of Danilevsky, Kamvar, and Markus system. Skilled artisan would have been motivated to incorporate a method for calculating path distance from the query node of interest to a plurality of other nodes on an acquired graph taught by Moore in the combination of Danilevsky, Kamvar, and Markus system in information network framework for feature selection field.  In addition, both of the references (Danilevsky, Kamvar, Markus, and Moore) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as ranking system.  This close relation between both of the references highly suggests an expectation of success. 

As per claims 2 and 14, the combination of Danilevsky, Kamvar, Markus, and Moore further discloses rank the object nodes and the feature nodes of the graph based on the computed scores. (See para. 55, wherein method of ranking features is disclosed; as taught by Danilevsky.)

As per claims 4 and 16, the combination of Danilevsky, Markus, and Moore fails to disclose update the vector representing the set of anchor nodes in the graph based on the selection of the one or more of the displayed object nodes and feature; and, compute updated scores for the object nodes and the feature nodes of the graph using the updated vector and the weighted adjacency matrix.
On the other hand, Kamvar teaches update the vector representing the set of anchor nodes in the graph based on the selection of the one or more of the displayed object nodes and feature; (See Fig. 1, paras. 17 and 20, wherein a parent of node (analogous to anchor node) is disclosed, also See par. 24, wherein link vector from “the local link matrix of one block considered in isolation from the other blocks…” is disclosed, also See para. 29, wherein method of updating database which recalculates ranks and re-compute rank vector is disclosed, also See claim 10, wherein method of determining an order of presentation of nodes is disclosed; as taught by Kamvar.)
and, compute updated scores for the object nodes and the feature nodes of the graph using the updated vector and the weighted adjacency matrix. (See Figs. 1-2, paras. 17 and 20, wherein link matrix in which “the directed graph for a linked database of N nodes has an associated NxN link matrix A representing the link structure of the directed graph. The value of an element aij of A represents a weight for the link from node i to node j…” and a parent of node (analogous to anchor node) are disclosed, also See par. 24, wherein link vector from “the local link matrix of one block considered in isolation from the other blocks…” is disclosed, also See para. 29, wherein method of updating database which recalculates ranks and re-compute rank vector is disclosed, also See claim 10, wherein method of determining an order of presentation of nodes is disclosed; as taught by Kamvar.)
See claims 1 and 13 for motivation above.
As per claims 5 and 17, the combination of Danilevsky, Markus, and Moore fails to disclose update the ranks of the object nodes and the feature nodes of the graph based on the updated scores; and, update the display of the ranked object nodes and feature nodes on the display device based on the updated ranks.
On the other hand, Kamvar teaches update the ranks of the object nodes and the feature nodes of the graph based on the updated scores; (See para. 29, wherein method of updating database which recalculates ranks and re-compute rank vector is disclosed; as taught by Kamvar.)
and, update the display of the ranked object nodes and feature nodes on the display device based on the updated ranks. (See para. 29, wherein method of updating database which recalculates ranks and re-compute rank vector is disclosed; as taught by Kamvar.)
See claims 1 and 13 for motivation above.

As per claims 6 and 18, the combination of Danilevsky, Markus, and Moore fails to disclose compute the scores for the object nodes and the feature nodes of the graph by iteratively applying the vector representing the set of anchor nodes and the weighted adjacency matrix to a Personalized Page Rank algorithm.
(See para. 24, wherein rank values or score are disclosed in which “the result of this localized ranking of nodes in a subset of nodes is a local rank vector whose components are local rank values (or scores) for the nodes in the subset. When performed for all K blocks in the database, the result is a set of K local rank vectors x1, . .. ,xK corresponding to the K blocks. The localized ranking may be any technique for ranking nodes of a linked database, including link-based methods such as finding the principal eigenvector of the link matrix, performing a singular value decomposition of the link matrix…”, also See Fig. 6 and claim 13, wherein methods of computing rank vectors and ranking algorithm are disclosed; as taught by Kamvar.)
See claims 1 and 13 for motivation above.

As per claims 7 and 19, the combination of Danilevsky, Markus, and Moore fails to disclose compute the scores for the object nodes and the feature nodes of the graph by aggregating scores resulting from each iteration of the Personalized Page Rank algorithm.
On the other hand, Kamvar teaches compute the scores for the object nodes and the feature nodes of the graph by aggregating scores resulting from each iteration of the Personalized Page Rank algorithm. (See para. 24, wherein rank values or score are disclosed in which “the result of this localized ranking of nodes in a subset of nodes is a local rank vector whose components are local rank values (or scores) for the nodes in the subset. When performed for all K blocks in the database, the result is a set of K local rank vectors x1, . .. ,xK corresponding to the K blocks. The localized ranking may be any technique for ranking nodes of a linked database, including link-based methods such as finding the principal eigenvector of the link matrix, performing a singular value decomposition of the link matrix…”, also See Fig. 6 and claim 13, wherein methods of computing rank vectors and ranking algorithm are disclosed; as taught by Kamvar.)
See claims 1 and 13 for motivation above.

As per claims 8 and 20, the combination of Danilevsky, Kamvar, Markus, and Moore further discloses determine the set of anchor nodes in the graph based on user input. (See Figs. 1 and 4, para. 43, wherein method of inputting dataset is disclosed, also See para. 24, wherein “the conversion rate for an advertisement on a webpage may represent the percentage of the total visitors of the webpage that click on the advertisement” is disclosed, also See para. 46, wherein analysis on user clicks on advertisements is disclosed; as taught by Danilevsky.)

As per claims 9 and 21, the combination of Danilevsky, Markus, and Moore fails to disclose determine the set of anchor nodes in the graph by selecting each object node and each feature node of the graph as an anchor node in the set of anchor nodes.
On the other hand, Kamvar teaches determine the set of anchor nodes in the graph by selecting each object node and each feature node of the graph as an anchor (See Fig. 1, paras. 17 and 20, wherein a parent of node (analogous to anchor node) is disclosed, also See par. 24, wherein link vector from “the local link matrix of one block considered in isolation from the other blocks…” is disclosed; as taught by Kamvar.)
See claims 1 and 13 for motivation above.
As per claims 10 and 22, the combination of Danilevsky, Kamvar, Markus, and Moore further discloses determine at least one unique feature in the set of unique features to represent textual information in the collection of electronic objects. (See para. 20, wherein features, such as keywords (analogous to textual information), fonts, colors, etc. are disclosed, also See para. 47, wherein method of placing an ad based on unique features of a specific webpage and/or specific user is disclosed; as taught by Danilevsky.)

As per claims 11 and 23, the combination of Danilevsky, Kamvar, Markus, and Moore further discloses determine at least one unique feature in the set of unique features to represent non-textual information in the collection of electronic objects. (See para. 20, wherein features, such as keywords, fonts (analogous to non-textual information), colors, etc. are disclosed, also See para. 47, wherein method of placing an ad based on unique features of a specific webpage and/or specific user is disclosed; as taught by Danilevsky.)

As per claims 12 and 24, the combination of Danilevsky, Kamvar, Markus, and Moore further discloses apply a machine learning algorithm to the collection of  (See para. 22, wherein a graph learning technique in which “to identify features associated with a given advertisement an iterative probabilistic graph learning technique can be used. A feature dataset can be collected and transformed into an information network (e.g., a star schema) that respects feature type differences yet maintains correlation between features…” is disclosed, also See para. 47, wherein method of placing an ad based on unique features of a specific webpage and/or specific user is disclosed; as taught by Danilevsky.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153